Citation Nr: 0524282	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  00-16 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability with paraplegia, claimed as secondary to service-
connected residuals of a gunshot wound to the left thigh.   
 
2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
residuals of a gunshot wound to the left thigh.   
 
3.  Entitlement to an increase in a 20 percent rating for 
residuals of a gunshot wound to the left thigh.   
 
4.  Entitlement to a rating higher than 10 percent for 
asthmatic bronchitis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1951 to October 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 and June 2003 RO rating 
decisions.  The April 2000 RO decision denied an increase in 
a 20 percent rating for the veteran's service-connected 
residuals of a gunshot wound to the left thigh.  

The June 2003 RO decision, in pertinent part, granted service 
connection and a 10 percent rating for bronchial asthma, 
effective December 6, 2002.  Service connection was denied 
for a low back disability with paraplegia, claimed as 
secondary to service-connected residuals of a gunshot wound 
to the left thigh, and for a right knee disability, claimed 
as secondary to residuals of a gunshot wound to the left 
thigh.  

The present Board decision addresses the issues of 
entitlement to service connection for a low back disability 
with paraplegia and for a right knee disability, both claimed 
as secondary to service-connected residuals of a gunshot 
wound to the left thigh, and entitlement to an increase in a 
20 percent rating for residuals of a gunshot wound to the 
left thigh.  The issue of entitlement to a rating higher than 
10 percent for bronchial asthma is the subject of the remand 
at the end of the decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims addressed in this decision has been developed and 
the veteran has received the required notice.  

2.  The veteran's current low back disability with paraplegia 
was not caused by or permanently worsened by his service-
connected residuals of a gunshot wound to the left thigh.  

3.  The veteran's current right knee disability was not 
caused by or permanently worsened by his service-connected 
residuals of a gunshot wound to the left thigh.  

4.  The veteran's service-connected residuals of a gunshot 
wound to the left thigh are manifested by no more than 
moderately severe injury to Muscle Group XV.  


CONCLUSIONS OF LAW

1.  A low back disability with paraplegia is not proximately 
due to or the result of service-connected residuals of a 
gunshot wound to the left thigh.  38 C.F.R. § 3.310 (2004).  

2.  A right knee disability is not proximately due to or the 
result of service-connected residuals of a gunshot wound to 
the left thigh.  38 C.F.R. § 3.310 (2004).  

3.  The criteria for a rating in excess of 20 percent for 
residuals of a gunshot wound to the left thigh have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5315 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Low Back Disability with Paraplegia

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected disability aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran is service-connected for disorders including 
residuals of a gunshot wound to the left thigh.  His service 
medical records for his October 1951 to October 1953 active 
duty do not show complaints, findings, or diagnoses of any 
low back problems.  The service medical records do indicate 
that he was treated for a gunshot wound to the left thigh.  

There is no evidence of a low back disability, to include any 
arthritis, during the veteran's period of service, within the 
first year of service connection (as required for presumptive 
service connection), or for many years later.  

The first post-service evidence of a low back disability is 
in August 1999, decades after the veteran's separation from 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

An August 1999 VA treatment entry noted that the veteran was 
seen for low back discomfort manifested by difficulty 
walking.  He reported that he had fallen on the floor the 
previous Wednesday after an episode of dizziness.  The 
impression was low back pain.  An August 1999 radiological 
report as to the veteran's lumbosacral spine, related an 
impression of lumbar spondylosis and straightening of the 
lumbar lordosis as seen with muscle spasm.  Another August 
1999 entry noted that lumbosacral X-rays were supportive of 
muscle spasms and that non-steroidal anti-inflammatory drugs 
would be given.  A September 2000 VA hospital discharge 
summary noted that the veteran was admitted for suspected 
lumbar stenosis.  The diagnoses included spinal cord 
compression secondary to mass lesion at T5 to T7 levels.  

An October 2000 discharge summary from Hospital San Pablo 
noted that the veteran was admitted with paraparesis for 
three months.  It was reported that he was found to have a 
possible lipoma of the thoracic spine and was admitted for 
surgery.  The veteran underwent surgery including 
decompressive laminectomy at T7, T8, T9, with intra and 
extradural microsurgical exploration and partial excision of 
the lipoma and an arachnoid cyst.  The principal diagnosis 
was thoracic spinal lipoma.  The secondary diagnoses included 
a thoracic epidural arachnoid cyst and paraparesis.  A 
November summary report from Centro Medico William N. Vasquez 
related an assessment of status post decompressive 
laminectomy due to spinal lipoma T6 to T10.  It was noted 
that the veteran was complaining of more weakness in the 
lower extremities although clinically there was improvement 
in strength from the initial evaluation.  

Subsequent treatment entries referred to continuing treatment 
for back problems with paraplegia.  A January 2001 VA 
hospital discharge summary noted that the veteran had a 
history of a T9 lipoma September 2000 and that he was status 
post laminectomy from T5 to T12 on September/October 2000 at 
San Pablo Hospital.  It was noted that he was discharged and 
was back to his usual activities of daily living until 
December 2000 when he began with progressive walking 
difficulties and lower extremity weakness up to the point 
that he was wheelchair bound.  The veteran was admitted to 
the spinal cord service for further physical therapy and an 
annual evaluation.  The diagnoses included incomplete T5 
paraplegia; spinal cord lipoma T5 to T9; status post 
laminectomy T5-T9, September 2000; and degenerative joint 
disease.  

In a December 2002 statement, a VA physician noted that a 
review of the veteran's medical record (inpatient and 
outpatient) and claims folder was performed and that it was 
noted that he had suffered incomplete T5 paraplegia since 
September 2000 secondary to a spinal cord lipoma and that he 
had neurogenic bowel and bladder.  The physician stated that 
during the past several years the veteran had presented with 
complications in his health which could be related to initial 
service-connected conditions and that such included 
incomplete T5 paraplegia, neurogenic bowel and bladder, and 
chronic hip pain.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the December 2002 statement from the 
VA physician, noted above, is speculative.  The physician 
solely stated that the veteran's incomplete T5 paraplegia and 
neurogenic bowel and bladder could be related to initial 
service-connected conditions, apparently the service-
connected residuals of a gunshot wound to the left thigh.  
Additionally, the VA physician did not provide any rationale 
for his opinion.  Given such circumstances, his opinion has 
less probative value in this matter.  

An April 2003 VA spine examination report noted that the 
veteran's claims folder was reviewed.  It was noted that the 
veteran reported that he had been paralyzed since 1999.  The 
veteran stated that he began to have gradual onset of lower 
extremity weakness and back pain with eventual paralysis of 
the lower extremities.  It was noted that he eventually had 
back surgery in 2000 and that after the surgery he began to 
recover, but several months later, he worsened with loss of 
all movement of the lower extremities.  The examiner 
performed a physical examination of the veteran.  The 
diagnoses included spinal lipoma, T6-T11; decompressive 
laminectomy, T7 and T9, intra and extradural microsurgery 
lipoma and arachnoid cyst; T5 paraplegia; neurogenic bowel 
and bladder; and chronic left hip pain, gunshot wound left 
lateral hip.  The examiner commented that the veteran had 
intra and extradural lipoma which were the cause of his 
present T5 paraplegia and low back pain.  The examiner stated 
that the veteran's spine disability was not likely the result 
of the gunshot wound to the left lateral hip and was not 
related to his military service ending in October 1953.  

The Board observes that the VA examiner from the April 2003 
spine examination, noted above, specifically discussed the 
veteran's history.  Additionally, he performed a present 
physical examination of the veteran.  Further, the examiner 
provided a rationale for his opinion and specifically 
discussed the veteran's service-connected residuals of a 
gunshot wound and the etiology of the veteran's low back pain 
and T5 paraplegia.  Therefore, the Board finds that the 
opinion provided by the examiner at the April 2003 VA spine 
examination is more probative than the opinion provided by 
the VA physician in the December 2002 statement.  See Wensch 
v. Principi, 15 Vet.App. 362 (2001).  

The Board notes that the probative medical evidence fails to 
indicate that the veteran's current low back disability with 
paraplegia was caused or worsened by his service-connected 
residuals of a gunshot wound to the left thigh.  

The veteran asserts that his low back disability with 
paraplegia was either caused by or aggravated by his service-
connected residuals of a gunshot wound to the left thigh.  
However, the veteran, as a layman, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of credible evidence establishes that the 
veteran's low back disability with paraplegia was not caused 
or permanently worsened by his service-connected residuals of 
a gunshot wound to the left thigh.  As a low back disability 
with paraplegia is not proximately due to or the result of 
service-connected residuals of a gunshot wound to the left 
thigh, secondary service connection is not in order.  The 
preponderance of the evidence is against the claim, and thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  

II.  Right Knee Disability

The veteran is service-connected for disorders including 
residuals of a gunshot wound to the left thigh.  His service 
medical records for his October 1951 to October 1953 active 
duty do not show complaints, findings, or diagnoses of any 
right knee problems.  

The first post-service evidence of a right knee problem is in 
October 1996, decades after the veteran's separation from 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

An October 1996 VA radiological report, as to the veteran's 
right leg, related an impression of a tibial plateau fracture 
involving the intercondylar notch.  A subsequent October 1996 
VA treatment entry noted that the veteran had a history which 
included a left leg bullet in 1952.  The report was somewhat 
illegible.  It was noted that on the previous Saturday, the 
veteran fell down three stairs on his own feet and suffered a 
fracture of the right tibia and was placed in a cast.  He 
reported that he was in constant pain in the left leg that 
radiated to the left knee and that it was worse in the last 
three days after he fell.  The impression included left hip 
trauma.  A July 1997 entry noted that the veteran sustained a 
right tibial plateau fracture in October 1996.  The veteran 
reported that he felt better.  

Subsequent treatment records show continued treatment for 
right knee and leg problems.  A February 1998 VA consultation 
report noted that the veteran reported that two years ago he 
suffered a right tibial plateau fracture secondary to a fall 
that was due to weakness of the left lower extremity leading 
to instability on ambulation.  The assessment referred to 
weakness of the right lower extremity.  A September 2000 VA 
hospital history report noted that the veteran reported that 
after a left hip gunshot wound he was fully rehabilitated and 
able to ambulate without assistance devices until 1999, at 
which time he started noticing left lower extremity weakness 
and started using a cane.  The veteran stated that in 1996, 
he suffered a fall due to left lower extremity being weak and 
had a right tibia fracture.  He reported that the left lower 
extremity weakness had worsened since 1999.  It was noted 
that the veteran was admitted to perform a work-up for 
suspected lumbosacral stenosis.  The September 2000 VA 
discharge summary referred to disorders including back 
disorders and the veteran's gunshot wound residuals, but not 
this a right knee problem.  

A December 2002 statement from a VA physician noted that he 
had reviewed the veteran's medical record 
(inpatient/outpatient) and claims folder.  The VA physician 
noted that back in 1996, the veteran suffered a fall with a 
right leg fracture secondary to lower extremity weakness and 
increased left hip pain.  It was noted that the veteran 
received treatment at a VA facility with a right leg cast.  
The VA physician indicated that during the past several 
years, the veteran had presented with complications in his 
health including a right tibial fracture which could be 
related to his initial service-connected conditions.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens, supra.  

The Board observes that the February 1998 and September 2000 
treatment entries, noted above, reporting that the veteran 
fell and injured his right knee due to left lower extremity 
weakness were apparently based solely on a history provided 
by the veteran.  See Reonal v. Brown, 5 Vet.App. 458 (1995).  
Such records do not include any medical opinion that the 
veteran's right knee injury were caused by his service-
connected residuals of a gunshot wound to the left thigh, 
they just report a history provided by the veteran.  

Additionally, as to the December 2002 statement from the VA 
physician.  The Board notes that despite indicating that he 
reviewed the claims folder, the VA physician apparently 
solely adopted the veteran's history that he fell due to 
lower extremity weakness and increased left hip pain.  See 
Reonal, supra.  Additionally, the VA physician's statement is 
speculative.  The physician only remarked that the right 
tibia fracture could be related to initial service-connected 
conditions, apparently the service-connected residuals of a 
gunshot wound of the left thigh.  Additionally, the VA 
physician did not provide any rationale for his opinion.  
Given such circumstances, his opinion has less probative 
value.  

An April 2003 VA orthopedic examination report noted that the 
claims folder was reviewed.  It was noted that the veteran 
had a history of a fall in "1998".  The veteran reported 
that he felt a sharp pain in his left hip and fell to the 
ground and fracture his right leg at the knee.  It was noted 
that the veteran was wheelchair bound.  The examiner 
conducted a physical examination.  The diagnoses included 
right knee tibia, patellar fracture in "1998".  The 
examiner stated that the veteran had a fall and fractured his 
right tibia in "1998", with a patellar fracture.  The 
examiner commented that the veteran's knee condition was not 
likely the result of a gunshot wound to the left lateral hip 
and was not related to his military service ending in October 
1953.  

The Board observes that the VA examiner pursuant to the April 
2003 spine examination, noted above, specifically discussed 
the veteran's history.  Additionally, he performed a present 
physical examination of the veteran.  Further, the examiner 
specifically discussed the veteran's service-connected 
residuals of a gunshot wound and the etiology of the 
veteran's right knee disability.  The Board notes that the 
examiner did refer to the fall as in "1998" although the 
evidence indicates that such occurred in 1996.  However, this 
appears to have been and inadvertent mistake as to the date 
that did not affect the examiner's opinion as to etiology.  
Therefore, the Board finds that the opinion provided by the 
examiner at the April 2003 VA spine examination is more 
probative than the opinion provided by the VA physician in 
the December 2002 statement.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001).  

The Board notes that the probative medical evidence fails to 
indicate that the veteran's current right knee disability was 
caused or worsened by his service-connected residuals of a 
gunshot wound to the left thigh.  

The veteran asserts that his right knee disability was either 
caused by or aggravated by his service-connected residuals of 
a gunshot wound to the left thigh.  However, the veteran, as 
a layman, is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Espiritu, supra.  

The weight of credible evidence establishes that the 
veteran's right knee disability was not caused or permanently 
worsened by his service-connected residuals of a gunshot 
wound to the left thigh.  As a right knee disability is not 
proximately due to or the result of service-connected 
residuals of a gunshot wound to the left thigh, secondary 
service connection is not in order.  The preponderance of the 
evidence is against the claim, and thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  





III.  Residuals of a Gunshot Wound to the Left Thigh

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.73, Diagnostic Code 5315, for rating 
injury to Muscle Group (MG) XV, it is noted the muscles 
function to provide adduction of the hip, flexion of the hip, 
and flexion of the knee.  These mesial thigh group muscles 
are the adductor longus, adductor bevis, adductor magnus, and 
gracilis.  A moderate disability warrants a 10 percent 
rating, a moderately severe disability warrants a 20 percent 
rating, and a severe disability warrants a 30 percent rating.  

The veteran's service-connected residuals of a gunshot wound 
to the right thigh are currently evaluated as 20 percent 
disabling, indicating moderately severe disability under 
Diagnostic Code 5315.  In order for a higher rating of 30 
percent to be assigned, there must be severe injury to MG XV.  
38 C.F.R. § 4.73, Diagnostic Code 5315.  

The factors to be considered in evaluating residuals of 
gunshot wounds are listed in 38 C.F.R. § 4.56.  Information 
in this regulation provides guidance only and is to be 
considered with all other factors in the individual case.  
Robertson v. Brown, 5 Vet. App. 70 (1993).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

The type of injury in "moderately severe" disability of 
muscles involves through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History and 
complaint include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability; and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56

The type of injury in "severe" disability of muscles results 
from through and through or deep penetrating wounds with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The record 
must show a prolonged hospitalization for treatment of the 
wound, as well as consistent complaints of the cardinal 
symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in track of the 
missile. Palpation should show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles should swell or harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
should indicate severe impairment of function.  If present, 
other signs of severe muscle disability include adhesion of 
scar tissue to bone in an area where bone is usually 
protected by muscle, diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests, visible or 
measurable atrophy, and adaptive contraction of an opposing 
group of muscles. 38 C.F.R. § 4.56.  

The veteran's service medical records for his October 1951 to 
October 1953 active duty show that in June 1952, he suffered 
a penetrating missile wound of the left upper thigh without 
artery or nerve involvement, when he was hit by a stray 
bullet while walking along a street.  The veteran also 
suffered a compound fracture, not elsewhere classified, of 
the greater trochanter, left femur, with no artery or nerve 
involvement.  It was further noted that there was a foreign 
body, retained, metallic, on the tip of the greater 
trochanter near its junction with the neck of the femur.  A 
January 1953 hospital final summary noted that the veteran 
had a retained foreign body in the left hip secondary to a 
gunshot wound received in May 1952.  It was noted that he had 
gradual mild pain over the area, but that it was felt that 
his symptoms were mild and that surgery was not advised.  The 
diagnosis was foreign body, retained, metallic, left greater 
trochanter, secondary to gunshot wound, sustained in May 
1952.  

The October 1953 separation examination report noted that the 
veteran still had a bullet fragment imbedded in tissues near 
the femoral epiphysis and that he still complained of pain in 
the left extremity on long standing and marching.  There was 
also a notation that there was moderate limitation of flexion 
of the left hip secondary to the gunshot wound and that the 
veteran had a scar on the left upper lateral thigh.  

In January 2000, the veteran filed his current claim for an 
increased rating for his service-connected residuals of a 
gunshot wound to the left thigh.  

The most recent April 2003 VA muscles examination report 
noted that the veteran complained of pain in the gunshot 
wound site and stated that he could not lie on his left side.  
It was noted that there were no complaints of a deep wound of 
that area.  The veteran reported that the pain was always 
present, but that at times it was of increased intensity 
secondary to use of Trilisate.  It was reported that the 
veteran was wheelchair bound and that he did not use his 
lower extremities for ambulation.  

The examiner reported that the muscles injured were the left 
lateral hip muscles at the greater trochanter group XV.  It 
was noted that there were no injuries affecting bony 
structures or nerves or vascular structures.  The examiner 
reported that the veteran had T5 paraplegia and that he 
complained of moderate pain over the left lateral hip and 
being unable to lie on his left side.  The examiner indicated 
that there was a barely perceptible one centimeter round left 
lateral hip scar and no exit wound.  The examiner stated that 
there were no adhesions, tissue loss, tendon damage, or bone, 
joint, or nerve damage.  As to muscle strength, it was noted 
that manual muscle strength of the left hip muscles and 
bilateral lateral extremity muscles was 1/5 and that there 
was paraplegia.  There was no muscle herniation.  The 
examiner noted that there was T5 paraplegia and that there 
was mild pain at the passive range of motion of the left hip 
at abduction.  It was noted that abduction was 25 degrees, 
flexion was 100 degrees, extension was 15 degrees, rotation 
was 30 degrees, and external rotation was 40 degrees.  The 
diagnoses included residuals of a gunshot wound, left thigh 
involving group XV, and right greater trochanter bursitis, 
left, symptoms of left lateral hip pain attributed to service 
connected condition with no additional secondary instability.  

Other recent treatment records show treatment for left hip 
complaints.  The veteran underwent a March 2000 VA muscles 
examination report.  At that time, the examiner reported that 
there was a fading scar on the let hip lateral aspect which 
was one centimeter round with loss of color almost 
imperceptible.  The examiner stated that there was no tissue 
loss comparison and that the anatomy muscles penetrated must 
have been the abductors of the left leg on the hip.  It was 
noted that the fading scar was not sensitive or tender to 
palpation, and that there were no adhesions; tendon damage; 
or bone, joint, or nerve damage.  The examiner indicated that 
the veteran had mild weakness of all muscles of the left hip 
with muscle strength graded at 4/5.  There was no muscle 
herniation.  It was noted that the veteran could move the 
joint of the left hip through limited range with sufficient 
comfort, endurance, and strength to accomplish activities of 
daily living.  As to range of motion of the left hip, flexion 
was 100 degrees, abduction was 25 degrees, extension was 15 
degrees, internal rotation was 30 degrees, and external 
rotation was 40 degrees and adduction was 20 degrees.  The 
examiner stated that the veteran had mild painful motion on 
abduction and adduction of the left hip only.  The diagnoses 
were residuals of a gunshot wound to the left thigh involving 
MG XV, and large and small metallic fragments projecting over 
the left greater trochanter of the femur by X-rays of the 
left hip.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected residuals of a gunshot wound to 
the left thigh are not more than 20 percent disabling.  The 
historical and recent medical evidence, including the most 
recent April 2003 VA muscles examination report, more closely 
approximate the criteria for moderately severe muscle 
disability of MG XV.  There is no credible medical evidence 
indicating symptoms of severe muscle disability as required 
for an increased 30 percent rating.  For example, the 
historical evidence does not show that the veteran suffered 
extensive debridement, prolonged infection, sloughing of 
parts, or intermuscular binding and scarring.  Additionally, 
there is no evidence, including recent evidence, of ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in the track of the muscle.  There is also no 
loss of deep fascia or muscle substance in the wound area.  

The Board notes that the veteran currently has paraplegia.  
However, the tests of strength, endurance, or coordinated 
movements do not indicate severe impairment of function 
solely as a result of the service-connected residuals of a 
gunshot wound to the left thigh.  The evidence of record 
simply does not indicate symptomatology indicative of a 
severe disability of MG XV.  Accordingly, the Board finds 
that no more than a 20 percent rating for residuals of a 
gunshot wound to the left thigh is warranted under the 
applicable rating criteria for muscle impairment.  

As the preponderance of the evidence is against the claim for 
an increased rating for the veteran's residuals of a gunshot 
wound to the left thigh, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A 
§ 5107A(b); Gilbert, supra.  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In an August 2000 
statement of the case, a March 2001 letter, a March 2003 
letter, a May 2004 statement of the case, and a June 2004 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  He has received 
multiple copies of the text of 38 C.F.R. § 3.159.  Therefore, 
the Board finds that he has been properly notified pursuant 
to the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the Court in Pelegrini, supra, also 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case the initial AOJ 
decision (as to the issue of an increased rating for the 
gunshot wound residuals) was made prior to enactment of the 
VCAA.  However, the Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error.  The timing of the notice was non-prejudicial in this 
case.  In this regard, the veteran has been notified of the 
applicable laws and regulations that set forth the criteria 
for entitlement to service connection.  The discussions in 
the rating decisions, the statement of the case, and the 
supplemental statements of the case, have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been substantially met.  Any deficiencies 
constitute no more than harmless error.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  The 
Board remanded this case to assist the veteran, and a VA 
examination was preformed.  Therefore, further delay in the 
adjudication of this case is not warranted.  


ORDER

Service connection for a low back disability with paraplegia, 
claimed as secondary to service-connected residuals of a 
gunshot wound to the left thigh, is denied.  

Service connection for a right knee disability, claimed as 
secondary to service-connected residuals of a gunshot wound 
to the left thigh, is denied.  

An increased rating for residuals of a gunshot wound to the 
left thigh is denied.  




REMAND

The other issue on appeal is entitlement to a higher rating 
for asthmatic bronchitis.  

The veteran was last afforded a VA respiratory examination in 
May 2003.  The diagnosis was asthmatic bronchitis 
etiologically related to chronic pulmonary tuberculosis 
changes.  

The veteran was scheduled for pulmonary function tests at the 
time of the May 2003 examination.  However, there is a 
notation that the veteran was unable to perform the study.  
It was further reported that the veteran was unable to 
perform the test because he did not follow instructions to 
perform the test.  

In his July 2003 notice of disagreement, the veteran reported 
that he tried to follow the VA hospital technician's 
instructions during the pulmonary function test.  He stated 
that the technician did not allow him to take an oral 
inhalation during the sets with the Flovent-fluticasone pump 
that he brought with him.  

The Board notes that the veteran apparently feels that he 
tried to follow the directions.  Additionally, the Board 
observes that pulmonary function testing information is 
necessary for rating the veteran's service-connected 
disability under the appropriate diagnostic criteria.  See 38 
C.F.R § 4.97, Diagnostic Code 6602.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes providing 
him with a VA examination.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3,159.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Have the veteran undergo a VA 
examination to determine the severity of 
his current service-connected asthmatic 
bronchitis.  The claims file should be 
provided to and reviewed by the examiner.  
All findings necessary for rating 
asthmatic bronchitis under Diagnostic Code 
6602 should be reported in detail.  The 
examination should include a pulmonary 
function test (PFT) which contains 
complete results as to FEV-1, FEV-1/FVC 
and DLCO (SB).  

2.  Thereafter, review the claims of 
entitlement to a rating higher than 10 
percent for asthmatic bronchitis.  If the 
claims is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


